Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and considered.  The 112 rejection is modified to make it a bit more clear and responsive to the amendment to the claims. The examiner responds to the arguments of the applicant after the rejection they are directed to. The examiner attempted to contact the applicant’s representative, but was unable to do so.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,4-6,12-19 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at line 3, please insert - - by polymerizing - - before “quantum dot-polymer composite”
In claim 22 at line 1, please insert - - by polymerizing - - before “quantum dot-polymer composite”
	The applicant disagrees with the suggestion that the claims needs the “cured” language.  The examiner points out that the claims are to a “quantum dot-polymer composite”.  The claims do not recite a polymer component in either of the independent claims and the specification 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



Claims 1,4-6,12-19 and 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10203599 in view of Park et al. 7199393.
Claims 1 of U.S. Patent No. 10203599 recites ligand stabilized quantum dots, a binder, a photoinitiator, a solvent, a first monomer comprising a (Cl to C6 alkyl) (meth)acrylate, ethylene glycol di(meth)acrylate, triethylene glycol di(meth)acrylate, diethylene glycol di(meth)acrylate, 1,4-butanediol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, neopentylglycol di(meth acrylate, pentaerythritol di(meth)acrylate, pentaerythritol tri(meth)acrylate, pentaerythritol tetra(meth)acrylate, dipentaerythritol di(meth)acrylate, dipentaerythritol tri(meth)acrylate dipentaerythritol penta(meth)acrylate, pentaerythritol hexa(meth)acrylate, trimethylolpropane tri(meth)acrylate, ethylene glycol monomethyl ether (meth)acrylate, novolac epoxy (meth)acrylate, diethylene glycol di(meth)acrylate, triethylene glycol di(meth)acrylate, propylene glycol di(meth)acrylate, tris(meth)acryloyloxyethyl phosphate, or a combination thereof, a second monomer comprising a dendrimer (meth)acrylate monomer, and comprises 1 to 4 hydroxy groups and 8-20 carbon carbon double bonds and a third monomer is a bisphenol A 
R10-(Li)m-L3-A-L4-(L2)n-0R2
wherein, A is a Cl to C40 aliphatic hydrocarbon group, a C6 to C40 aromatic hydrocarbon group, a divalent moiety including two or more C6 to C40 aromatic hydrocarbon groups linked by a substituted or unsubstituted Cl to CIO alkylene, an ether, or a combination thereof, an ether (—O—), or a combination thereof, L.sub.l and L.sub.2 are the same or different, and are each independently a C2 to C5 substituted or unsubstituted oxyalkylene, m and n are an integer ranging from 0 to 20, provided that simultaneously m and n are not 0, L.sub.3 and L.sub.4 are the same or different, and are each independently a direct bond, O—(CH.sub.2).sub.n—CH(OH)— CH.sub.2-, or —(CH.sub.2).sub.n—CH(OH)—CH.sub.2—, and R.sup.l and R.sup.2 are the same or different, and are each independently CR.sub.2.dbd.CR— (wherein, R is hydrogen or a methyl group) or CR.sub.2.dbd.CRCO— (wherein, R is hydrogen or a methyl group) and is a bisphenol A di(meth)acrylate, bisphenol A epoxy (meth)acrylate, a bisphenol A ethylene glycol di(meth) acrylate monomer, or a combination thereof.
Park et al. 7199393 teaches photosensitive composition including ligand stabilized quantum dots in photosensitive composition including an acrylate monomer (example 2-4). These are cured by UV exposure. The addition of photoinitiators is disclosed (6/63-7/18). The exposed films are used in semiconductor devices such as displays, solar cells and sensors (7/55-8/14).
It would have been obvious to cure the composition of claims 1-14 of U.S. Patent No. 10203599 using UV to form cured quantum dot containing layers on substrates or as part of 
MPEP 804.01(B) addresses a case where a prohibition against double patenting does not apply:
The claims of the different applications or patents are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope to the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991) and Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.
	The examiner disagrees with the position of the applicant, noting that the claims have been modified since the restriction as evidenced below


20. A quantum dot-polymer composite pattern prepared from the photosensitive composition of claim 1. 
21. An electronic device comprising the quantum dot-polymer composite pattern of claim 20.
Where claim 1 was 

 A photosensitive composition comprising a plurality of quantum dots comprising an organic ligand on a surface thereof; a binder; a photopolymerizable monomer composition; a photoinitiator; and a solvent, wherein the photopolymerizable monomer composition includes a main monomer having 1 to 6 carbon-carbon double bonds, a first accessory monomer having 8 to 20 carbon-carbon double bonds, and a second accessory monomer represented by Chemical Formula A: R.sup.1O-(L.sub.1).sub.m-L.sub.3-A-L.sub.4-(L.sub.2).sub.n-OR.sup.2 Chemical Formula A wherein, A is a C1 to C40 aliphatic hydrocarbon group, a C6 to C40 aromatic hydrocarbon group, a divalent moiety including two or more C6 to C40 aromatic hydrocarbon groups linked by a substituted or unsubstituted C1 to C10 alkylene, an ether, or a combination thereof, an ether (--O--), or a combination thereof, L.sub.1 and L.sub.2 are the same or different, and are each independently a C2 to C5 substituted or unsubstituted oxyalkylene, m and n are an integer ranging from 0 to 20, provided that simultaneously m and n are not 0, L.sub.3 and L.sub.4 are the same or different, and are each independently a direct bond, --O--(CH.sub.2).sub.n--CH(OH)--CH.sub.2--, or --(CH.sub.2).sub.n--CH(OH)--CH.sub.2--, and R.sup.1 and R.sup.2 are the same or different, and are each independently CR.sub.2.dbd.CR-- (wherein, R is hydrogen or a methyl group) or CR.sub.2.dbd.CRCO-- (wherein, R is hydrogen or a methyl group).

Where the current claims lack a recitation of a binder, a ligand and significantly limit the monomers relative to the originally presented claims (specific monomers for the second and third monomers)


a quantum dot-polymer composite prepared from a composition comprising: a plurality of quantum dots; a binder; at least three monomers; and an initiator,

wherein the at least three monomers comprise a first monomer having 1 to 6 carbon-carbon double bonds, a second monomer having 8 to 20 carbon-carbon double bonds, and a third monomer represented by Chemical Formula A:
Chemical Formula A R10-(Li)m-L3-A-L4-(L2)„-0R2
wherein,
A is a Cl to CAO aliphatic hydrocarbon group, a C6 to CAO aromatic hydrocarbon group, a divalent moiety comprising two or more C6 to C40 aromatic hydrocarbon groups linked by a -CtCFFh-substituted or unsubstituted Cl to CIO alkylene. an ether, or a combination thereof an ether (-0-), or a combination thereof,
Li and L2 are the same or different, and are each independently a C2 to C5 substituted or unsubstituted oxyalkylene, m and n are an integer ranging from 0 to 20, provided that simultaneously m and n are not 0,
L3 and L4 are the same or different, and are each independently a direct bond, -0-(CH2)n-CH(OH)-CH2-, or -(CH2)„-CH(OH)-CH2-, and

R1 and R2 are the same or different, and are each independently CR2=CR- wherein R is hydrogen or a methyl group, or CR2=CRCO- wherein R is hydrogen or a methyl group,


pentaerythritol di(meth)acrylate, pentaerythritol tri(meth)acrylate, pentaerythritol tetra(meth)acrylate, dipentaerythritol di(meth)acrylate, dipentaerythritol tri(meth)acrylate, dipentaerythritol penta(meth)acrylate, pentaerythritol hexa(meth)acrylate, trimethylolpropane tri(meth)acrylate, ethylene glycol monomethyl ether (meth)acrylate, novolac epoxy (meth)acrylate, diethylene glycol di(meth)acrylate, triethylene glycol di(meth)acrylate, propylene glycol di(meth)acrylate, tris(meth)acryloyloxyethyl phosphate, or a combination thereof,
wherein the second monomer is a dendrimer (meth)acrylate monomer, and comprises 1 to 4 hydroxy groups, and
wherein the third monomer is bisphenol A di(meth)acrylate, bisphenol A epoxy (meth)acrylate, a bisphenol A ethylene glycol di(meth)acrylate monomer, or a combination thereof.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 1, 2021